Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 12/07/2021.  Claims 1-28 are pending and have been examined.
The information disclosure statement (IDS) submitted on 11/09/2021 was considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,979,162 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-28 are allowable because the prior art fails to teach or suggest a method comprising: determining, by a computing device, that a request has been made to access a content item different from an advertisement being output; determining that the content item, a first spatial portion of the advertisement, and a second spatial portion of the advertisement overlap; and restricting, based on an indication to restrict obscuring the first spatial portion of the advertisement, the content item from obscuring the first spatial portion of the advertisement, as recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425